DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 12/472,657 and U.S. Provisional Application No. 61/056,207, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all of the claims of this application.    
The Examiner notes that support for the claims has been found in U.S. Provisional Application No. 61/327,792.  As such, the Examiner will be taking the priority date of 4/26/10 for the purposes of examination, this being the filing date of the corresponding application.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, it appears as though “and” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11, and 58-64 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson, U.S. 2006/0271038 (hereinafter Johnson).
Regarding claims 1, 10, 59, and 63, Johnson discloses (note figs. 9A-B; paragraphs 131-132) an instrument comprising: a jaw assembly having a concave and a convex side (see fig. 9A), the assembly comprising a first (3510) and second jaw (3520), wherein the first jaw includes: a support structure (3599) including multiple through openings that extend fully through the support structure (note fig. 9B); an electrically insulative material (3597); and an operative element (electrode ‘3591’ – note paragraph 29); wherein the second jaw has a raised portion (corresponding ‘3527’ – note paragraph 131) facing the first jaw; wherein the insulative material extends fully through the through openings to thereby secure the material to the support structure (note fig. 9B); wherein the insulative material integrally forms a layer on opposite sides of the support structure, and encircles the support structure, in the claimed manner (note fig. 9B); and wherein at least one of the jaws includes a ‘tapered protrusion’ (see lateral edge in fig. 9B) that extends and ‘tapers’ (i.e., narrows slightly) in a direction lateral to the jaw on the concave side of the assembly (see fig. 9A). 
Regarding claim 2, Johnson discloses (note figs. 9A-B) an instrument wherein the protrusion is necessarily configured in the claimed manner, and it is capable of meeting the recited functional limitations.
Regarding claims 3 and 61, Johnson discloses (see above) an instrument wherein the insulative material is overmolded onto the support structure and through the through openings (note paragraphs 131-132).
Regarding claims 4 and 62, Johnson discloses (see above) an instrument wherein the first jaw of the jaw assembly (e.g., the coupled ‘supporting’ and ‘insulating’ layers of the first jaw) is capable of being formed (i.e., the ‘supporting’ and ‘insulating’ layers are capable of being coupled together) in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production. If the product [e.g., first jaw of the jaw assembly] in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).  
Regarding claims 5-9, Johnson discloses (note paragraph 96) an instrument further comprising a sensor coupled to the jaw assembly, wherein the sensor is configured to measure a variable related to a temperature, and a ‘regulator’ (e.g., generator/controller) capable of controlling energy in the claimed manner. 
Regarding claims 11 and 64, Johnson discloses (note fig. 9B) an instrument wherein the electrode has an ‘edge’ that protrudes from a ‘side’ (tissue-facing surface) of the first jaw.
Regarding claim 58, Johnson discloses (note fig. 9B) an instrument wherein the support structure necessarily includes an end section having a ‘block configuration’.
Regarding claim 60, Johnson discloses (note fig. 9B) an instrument wherein the through openings are necessarily disposed ‘along a length’ of the support structure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson.
Regarding claim 57, Johnson discloses (see above) an instrument comprising a jaw assembly with a support structure.  However, Johnson fails to explicitly disclose a support structure that includes an end section having a tubular configuration.  It is well known in the art that these different configurations (i.e., shapes) are widely considered to be interchangeable, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art absent any showing of unexpected results (In re Dailey et al., 149 USPQ 47).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the support structure of Johnson to include an end section having a tubular configuration.  This is because this modification would have merely comprised a simple substitution of interchangeable support structure configurations (shapes) in order to produce a predictable result (see MPEP 2143). 

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by Johnson, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “taper(ed)” and “protrusion” (see above rejection for interpretation).  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-symmetrical jaw assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Examiner asserts that the claims are still met in view of the cited reference, as can be seen above.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794